Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 1/10/2021.  Claims 1-21 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, and 15-17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mahajan et al. (US 20060288306 A1, hereinafter Mahajan) in view of Hirsch al. (US 20090327468 A1, hereinafter Hirsch).


As to independent claims 1, 8, and 15, Mahajan teaches a method for optimizing window resize actions for a remoted application (paragraph [0062], Each of such operating system 1026, application programs 1028, other program modules 1030, and program data 1032 (or some combination thereof) may include an embodiment of the systems and methods described herein, and also, paragraph [0048], From the server's point of view, the resize would still be happening but the user would have stopped moving the mouse. Such a step can serve to save processing resources), wherein the remoted application has a server-side application window running within a remote desktop of a server system (Fig. 1, paragraph [0011], server application graphical window 110; a system 100 configured to support a remote terminal session between a remote machine 102 and a local machine 104 over a network 106; 02 is the server system), and wherein the server-side application window is made accessible to a user of a client system in the form of a client-side application window displayed in a client desktop of the client system (paragraph [0011], The remote terminal session further causes a proxy graphical window 112 to be generated at the local machine 104 on a client desktop 114. The server application graphical window's representation, designated here as remotely generated application graphical window 116 can be painted or displayed over proxy graphical window 112), the method comprising: 
(paragraph [0043], At step 822 the process sends move/resize start information from the server side to the client side, such as from the server remote application manager 702 to the client remote application manager 710. This step serves to send the proper mouse position from the server side to the client side);
receiving, by the server system from the client system, a resize cancel signal indicating that the server system should cancel resizing of the server-side application window in the remote desktop, wherein the client system transmits the resize cancel signal in response to determining that the user is currently entering one or more input commands indicating that a window resize action for the client-side application window is in progress (paragraph [0048], the process recognizes that a resize is happening, or is going to happen, on the client side. This step can be accomplished among other ways, by setting some type of flag which tells the server side to stop updating the application graphical window until the resize is completed; the flag is the signal, by setting the flag, the system set up a mode to stop resizing the information updating from client to server; the client and server communicates data signal back and forth based on the flag indicating the server to stop resizing), and 
subsequently to receiving the resize cancel signal, receiving, by the server system from the client system, a request to resize the server-side application window according to a final size of the client-side application window at completion of the window resize action (paragraph [0048], the process recognizes that a resize is happening, or is going to happen, on the client side. This step can be accomplished among other ways, by setting some type of flag which tells the server side to stop updating the application graphical window until the resize is completed; the resize happens when the updating application graphical window on the client side completes; paragraph [0015], Upon completion of the user's resize command, the proxy graphical window 112 is updated to the size of outline 504. The remote machine then updates application graphical window 110 relative to the updated proxy graphical window size/location); and 
resizing, by the server system, the server-side application window in accordance with the final size of the client-side application window (paragraph [0077], At block 1114, the process updates the server application graphical window responsive to completion of the user command on the client side proxy graphical window).
Mahajan does not teach:
	a cancel message indicating that the server system should cancel command execution in the remote desktop, and
	wherein the cancel message includes a user input event generated by the client system which indicates that the user has canceled the one or more input commands.
	Hirsch teaches:
	a cancel message indicating that the server system should cancel command execution in the remote desktop (paragraph [0072], the process begins when a user initiates a command (step 800).  The client then constructs a command object and posts the command object to the server (step 801); paragraph [0075], if the user has indicated a desire to terminate execution of the command (`yes` output of step 811), the client creates a cancel command request that includes the conversation ID and posts the request to the server to terminate execution of the command (step 812); the cancel command request is the cancel message), and
	wherein the cancel message includes a user input event generated by the client system which indicates that the user has canceled the one or more input commands (Fig. 4B, paragraph [0049], Progress dialog 400 is used to indicate the execution progress of the clipboard paste operation.  Progress indicator 401 is updated as the clipboard copy/paste operation progresses.  Cancel button 402 allows the user to terminate execution of the paste operation at any time; user selecting cancel button is the user input event by the client system; the clipboard paste operation is the input command to be cancelled).
Since Mahajan teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Hirsch, as the prior arts are in the same application field of server-client instruction command synchronization, and Hirsch further teaches a user input from the client side to cancel the server-side command execution. By incorporating Hirsch into Mahajan would improve the integrity of Mahajan by allowing to terminate execution of the command (Hirsch, paragraph [0075]).

As to dependent claims 2, 9 and 16, the rejection of claim 1 is incorporated. Mahajan teaches the method of claim 1 wherein the server system detects that the server-side application window is being resized in the remote desktop via one or more window resizing signals sent by an operating system executing the remote desktop (paragraph [0039], At step 816, the process sends graphical window parameters from the server application graphical window 710 to server remote application manager 702).
Mahajan does not teach:
one or more message sent by an operating system executing the remote desktop.
	Hirsch teaches:
	one or more message sent by an operating system executing the remote desktop (paragraph [0075], if the user has indicated a desire to terminate execution of the command (`yes` output of step 811), the client creates a cancel command request that includes the conversation ID and posts the request to the server to terminate execution of the command (step 812); the cancel command request is the cancel message),.
Since Mahajan teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more message sent by an operating system executing the remote desktop, as taught by Hirsch, as the prior arts are in the same application field of server-client interface window user action synchronization, and Hirsch further teaches message user command from the client. By incorporating Hirsch into Mahajan would improve the integrity of Mahajan by allowing to terminate execution of the command (Hirsch, paragraph [0075]).


As to dependent claims 3, 10 and 17, the rejection of claim 1 is incorporated. Mahajan teaches the method of claim 1 wherein upon receiving the resize cancel signal, the (paragraph [0048], the process recognizes that a resize is happening, or is going to happen, on the client side. This step can be accomplished among other ways, by setting some type of flag which tells the server side to stop updating the application graphical window until the resize is completed; the resize happens when the updating application graphical window on the client side completes).
Mahajan does not teach the cancel message.
	Hirsch teaches:
	the cancel message (Col 6 line 54-63, The OS's response contains an application ID corresponding to the X and Y coordinates and a type of the window element.  The control-agent has the predetermined list of known elements with marks "needs to be blocked" or "does not need to be blocked." The control-agent checks the mark of the element.  If the element is "needs to be blocked" element, the algorithm for blocking move and resize operations is activated (See blocks 302, 303 and 106 in FIG. 3); "needs to be blocked" is the message to cancel resizing).
Since Mahajan teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cancel message, as taught by Hirsch, as the prior arts are in the same application field of server-client interface window user action synchronization, and Hirsch further teaches the cancel message. By incorporating Hirsch into Mahajan would expand the utility of Mahajan by allowing to terminate execution of the command (Hirsch, paragraph [0075]).
Claims 4-5, 11-12, and 18-19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mahajan et al. (US 20060288306 A1, hereinafter Mahajan) in view of Hirsch al. (US 20090327468 A1, hereinafter Hirsch) in view of Ballard et al. (US 20140002361 A1, hereinafter Ballard).

As to dependent claims 4, 11 and 18, the rejection of claim 1 is incorporated. Mahajan teaches the method of claim 1 further comprising: subsequently to receiving the resize cancel signal and prior to receiving the request to resize the server-side application window according to the final size of the client-side application window (paragraph [0015], upon completion of the user's resize command, the proxy graphical window 
112 is updated to the size of outline 504.  The remote machine then updates 
application graphical window 110 relative to the updated proxy graphical window 
size/location; paragraph [0048], the process recognizes that a resize is happening, or is going to happen, on the client side. This step can be accomplished among other ways, by setting some type of flag which tells the server side to stop updating the application graphical window until the resize is completed):
transmitting, by the server system to the client system, a plurality of updates of the remote desktop while the window resize action for the client-side application window is in progress (paragraph [0043], At step 822 the process sends move/resize start information from the server side to the client side, such as from the server remote application manager 702 to the client remote application manager 710. This step serves to send the proper mouse position from the server side to the client side; paragraph [0048], by this time, the process recognizes that a resize is happening, or is going to happen, on the client side); and Hirsch teaches the cancel message (paragraph [0075], if the user has indicated a desire to terminate execution of the command (`yes` output of step 811), the client creates a cancel command request that includes the conversation ID and posts the request to the server to terminate execution of the command (step 812); the cancel command request is the cancel message).
Mahajan/Hirsch does not teach framebuffer updates.
Ballard teaches framebuffer updates (paragraph [0019], The second processing device may be configured to provide an updated remote system frame buffer across the network to the local client system, the updated remote system frame buffer including the updated remote system mouse position).
Since Mahajan/Bagrinovskiyet teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate framebuffer updates as taught by Ballard, as the prior arts are in the same application field of remote interface data synchronization, and Ballard further teaches frame buffer data copying. By incorporating Ballard into Mahajan/Bagrinovskiyet would expand the utility of Mahajan/Bagrinovskiyet by allowing to synchronize local and remote mouse pointers (Ballard, [0052]).

As to dependent claims 5, 12 and 19, the rejection of claim 4 is incorporated. Mahajan teaches the method of claim 4 wherein, for each update received from the server system, the client system (paragraph [0075], For instance, the server application graphical window may be updated to reflect the user command. Communications for updating the client proxy graphical window are utilized to update the client side and the updated server application graphical window is remoted and painted over the updated proxy graphical window): 
determines a portion of the update corresponding to contents of the server-side application window; scales the portion to match a current size of the client-side application window; and draws the scaled portion within the client-side application window (paragraph [0076], For instance, if the user started move/resize utilizing a system menu, then a system command message can be posted to the proxy graphical window with an appropriate system-command; paragraph [0077], At block 1116, the process transmits the updated server application graphical window to resynchronize the remotely generated application window and the client proxy graphical window).
	Mahajan/Hirsch does not teach framebuffer updates.
Ballard teaches framebuffer updates (paragraph [0019], The second processing device may be configured to provide an updated remote system frame buffer across the network to the local client system, the updated remote system frame buffer including the updated remote system mouse position).
Since Mahajan/Hirsch teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate framebuffer updates as taught by Ballard, as the prior arts are in the same application field of remote interface data synchronization, and Ballard further teaches frame buffer data copying. By incorporating Ballard into Mahajan/Hirsch would expand the utility of Mahajan/Hirsch by allowing to synchronize local and remote mouse pointers (Ballard, [0052]).
Claims 6-7, 13-14, and 20-21 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mahajan et al. (US 20060288306 A1, hereinafter Mahajan) in view of Hirsch al. (US 20090327468 A1, hereinafter Hirsch) in view of Orlov et al. (US 9093050 B1, hereinafter Orlov).

As to dependent claims 6, 13 and 20, the rejection of claim 1 is incorporated. Mahajan teaches the method of claim 1 further comprising, subsequently to receiving the resize cancel signal but prior to receiving the request: 
resizing, by the server system, the server-side application window in the remote desktop to match a current size of the client-side application window in the client desktop (paragraph [0077], At block 1114, the process updates the server application graphical window responsive to completion of the user command on the client side proxy graphical window); and Bagrinovskiyet teaches the resize cancel message (Col 6 line 54-63, The OS's response contains an application ID corresponding to the X and Y coordinates and a type of the window element.  The control-agent has the predetermined list of known elements with marks "needs to be blocked" or "does not need to be blocked." The control-agent checks the mark of the element.  If the element is "needs to be blocked" element, the algorithm for blocking move and resize operations is activated (See blocks 302, 303 and 106 in FIG. 3); "needs to be blocked" is the message to cancel resizing).
	Mahajan/Bagrinovskiyet does not teach:
updating the application window at a periodic interval.
Orlov teaches:
(Col 11 line 10-34, For example, the display manager 132 may periodically (e.g., at predetermined intervals) send the updates from the screen update buffer 122 to the display device 108; Under some situations, such as when a graphical user interface element appears or is removed (e.g., a window is opened or closed), the display manager 132 may delay (e.g., pause) sending the updates 212 to the display device and accumulate updates 212 in the screen update buffer 122).
Since Mahajan/Hirsch teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating the application window at a periodic interval, as taught by Orlov, as the prior arts are in the same application field of interface window data update, and Orlov further teaches sending update periodically. By incorporating Orlov into Mahajan/Hirsch would expand the utility of Mahajan/Hirsch by allowing to accumulate updates in the screen update buffer (Orlov, Col 11 line 10-34).

As to dependent claims 7, 14, and 21, the rejection of claim 6 is incorporated. Mahajan teaches the method of claim 6 wherein while the window resize action for the client-side application window is in progress (paragraph [0048], the process recognizes that a resize is happening, or is going to happen, on the client side. This step can be accomplished among other ways, by setting some type of flag which tells the server side to stop updating the application graphical window until the resize is completed).
	Mahajan/Hirsch does not teach:

Orlov teaches:
the periodic interval is dynamically changed based upon one or more criteria determined while the window is in progress (Col 11 line 10-34, For example, when the window 142 is opened (e.g., by the first application 126), the display manager 132 may determine a period of time 214 to delay sending the updates 212 to the display device 108.  In some cases, the period of time 214 may be modified based on one more of the properties 146 of the window 142.  For example, the display manager 132 may modify the period of time 214 based on the sensitivity setting 202, the size 204, the shape 206, the draw mode 208, other properties 210).
Since Mahajan/Hirsch teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the periodic interval is dynamically changed based upon one or more criteria determined while the window is in progress as taught by Orlov, as the prior arts are in the same application field of interface window data update, and Orlov further teaches sending update periodically. By incorporating Orlov into Mahajan/Hirsch would expand the utility of Mahajan/Hirsch by allowing to accumulate updates in the screen update buffer (Orlov, Col 11 line 10-34).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 8, and 11, 15, and 18.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143